DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 7/21/2022
Applicant’s Arguments regarding the issue pertaining to the specification/drawings and 112(b) are found to be persuasive. Therefore, the corresponding objections/rejections are withdrawn.
Applicant’s Amendments correct some but not all of the minor informalities. Furthermore, new informalities are realized, as presented in the new claim objections below.
Applicant’s Amendments have substantially changed the scope of the claims, necessitating new considerations. Accordingly, the claims are found to be rejected over Hayashi et al (US 20180173249) as presented in the updated prior art rejections below. As the rejections have substantially changed, the Applicant’s Arguments regarding the previous rejections have been considered but are moot as they do not directly apply to the current rejections.
Claim Objections
Claims 1-3, 6, 9, 10, and 13 objected to because of the following informalities:
Claim 1 recites “the second measured parametric value”. In light of the disclosure, this is understood as improper antecedent basis with “one other parametric value”. For examination they will be interpreted as the same feature.
As of the Amendment, claim 2 has numerous issues with redundancy with claim 1 (“the control signal of the stand-alone valve” while claim 1 says “for” instead of “of”; re-recitation of “at least one other parametric value”). While clear in light of the disclosure these inconsistencies make the claim difficult to follow.
Claim 3 recites “to valve stroke”. This appears to be a minor grammatical error. Understood as –the valve stroke--. 
Both claims 6 and 13 re-recite both “an upstream reservoir”, “a downstream reservoir”, and “a valve seat”. This appears to be improper antecedent basis in light of claims 1 and 9.
Claims 9 and 10 recite “to control stroke”. This appears to be a minor grammatical error. Understood as –to control a stroke--.
Claim 10 also recites “and interface generates”. This appears to be improper antecedent basis. Understood as –and the interface generates--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al (US 20180173249).

Regarding claim 1, Hayashi (FIGs 1-2) discloses “A valve assembly for controlling fluid flow rate (abstract), the valve assembly comprising:
a valve block (2, see FIG 2) having an upstream reservoir (space upstream of 21), a downstream reservoir (space downstream of 21) and a valve seat (22) for communicating fluid from an upstream location (left of 2 in FIG 1) to a downstream location (right of 2);
a stand-alone valve (21, 23) having a moveable member (both move, paragraph 39);
a sensor chip package (group of sensors including TEMPERATURE [not illustrated but leads to along with the other sensors and is used in calculating the flow rate at 4], P1, 24-26, paragraph 39;“chip package” not seen to hold structural weight per se and instead interpreted as “sensor”) having at least one on-board sensor (25) coupled with the stand-alone valve (see FIG 2); and
a controller interface (rectangle section of 2 in FIG 1) for receiving at least one parametric value provided by the at least one on-board sensor (paragraph 43), and for further receiving at least one other parametric value provided by at least one off-board sensor (P2), the at least one off-board sensor located external to the valve assembly (see FIG 1, P2 is located outside of 2) at a process tool (not illustrated device associated with “semiconductor manufacturing process” comprising piping to the right of 2 and its destination);
wherein the controller interface generated a control signal for the stand-alone valve, the control signal determined in response to the first measured parametric value and the second parametric value  (paragraphs 43-47; see communication lines to/from 4 in FIG 1; pressures P1, P2, and “temperature” utilized in addition to position data to create the flow rate signal which is sent to 6 [via 4, 5]).”

Regarding claim 2, Hayashi (FIGs 1-2) discloses “wherein the control signal of the stand-alone valve is determined based on the at least one measured parametric value (paragraph 43, position data from 24 utilized) and at least one other parametric value (paragraphs 43-47; see communication lines to/from 4 in FIG 1; pressures P1, P2, and “temperature” utilized in addition to position data to create the flow rate signal which is sent to 6 [via 4, 5]).”

Regarding claim 3, Hayashi (FIGs 1-2) discloses “further comprising:
a control unit (C) having an interface (connection between 4 and “measured opening degree” line in FIG 1) for communicating with the controller interface of the stand-alone valve (see FIG 1); and
the control unit having another interface (connection between 4 and P2 line) for receiving the at least one other parametric value (pressure P2);
the at least one other parametric value indicating pressure for at least one selected from a group comprising at least one upstream pressure sensor positioned at an upstream location from the stand-alone valve and at least one downstream pressure sensor (pressure P2) positioned at a downstream location of the stand-alone valve (see FIG 1);
wherein the control unit (C) generates the control signal to cause an adjustment to valve stroke based on the at least one parametric value and the at least one other parametric value (paragraphs 43-47).”

Regarding claim 4, Hayashi (FIGs 1-2) discloses “wherein the sensor chip package (“TEMPERATURE”, P1, 24-26) comprises a position sensor (24 is called a position sensor).”

Regarding claim 5, Hayashi (FIGs 1-2) discloses “wherein the sensor chip package (24-26) generates the at least one parametric value indicating at least one selected from a group comprising a position of the moveable member (paragraph 39) and obstruction of a non-moveable member.”

Regarding claim 6, Hayashi (FIGs 1-2) discloses “wherein the sensor chip package further comprises:
at least one selected from a group comprising an upstream pressure sensor (P1) positioned in an upstream reservoir or upstream channel of the valve block (see FIG 1), a downstream pressure sensor positioned in a downstream reservoir or downstream channel of the valve block (see FIG 1), a differential pressure sensor positioned in the upstream reservoir and the downstream reservoir, and a temperature sensor positioned in at least one selected from a group comprising the upstream reservoir, the upstream channel, the downstream reservoir, the downstream channel, and a valve seat.”

Regarding claim 7, Hayashi (FIGs 1-2) discloses “wherein the sensor chip package (“TEMPERATURE”, P1, P2, 24-26) generates the at least one parametric value indicating:
position of at least one selected from a group comprising a position of the moveable member (paragraph 39) and obstruction of a non-moveable member; and
pressure of at least one selected from a group comprising the upstream pressure sensor, the downstream pressure sensor, and the differential pressure sensor (paragraph 38).”

Regarding claim 8, Hayashi (FIGs 1-2) discloses “wherein the sensor chip package generates the at least one parametric value indicating:
position of at least one selected from a group comprising a position of the moveable member (paragraph 39) and obstruction of a non-moveable member;
pressure of at least one selected from a group comprising the upstream pressure sensor, the downstream pressure sensor, and the differential pressure sensor (pressure of P1); and
temperature (“TEMPERATURE”) of at least one selected from a group comprising the upstream reservoir, the upstream channel, the valve seat, the downstream reservoir, and the downstream channel (while the explicit location of temperature detection is not illustrated, the temperature measurement would evidently correspond to at least one of these areas as these areas [hereinafter the “second zone”] are the same location where pressure and position data are taken to calculate the flow rate of the second zone via 4).”

Regarding claim 9, Hayashi (FIGs 1-2) discloses “A fluid processing system for use in a manufacturing facility (paragraph 34), the fluid processing system comprising:
a valve block (2, see FIG 2) having an upstream reservoir (space upstream of 21), a downstream reservoir (space downstream of 21) and a valve seat (22) for communicating fluid from an upstream location (left of 2 in FIG 1) to a downstream location (right of 2);
a stand-alone valve (21, 23) having a moveable member (both move, paragraph 39);
a sensor chip package (group of sensors including TEMPERATURE [not illustrated but leads to along with the other sensors and is used in calculating the flow rate at 4], P1, 24-26, paragraph 39;“chip package” not seen to hold structural weight per se and instead interpreted as “sensor”) having at least one sensor (25) coupled with the stand-alone valve (see FIG 2);
an upstream fluid source (piping system to the left of 2) fluidly coupled to the stand-alone valve (see FIG 1), wherein a first pressure sensor (P1) is located between the valve block and the upstream fluid source (see FIG 1);
a downstream process tool (not illustrated device associated with “semiconductor manufacturing process” destination of flow line and the piping to the right of 2) fluidly coupled to the stand-alone valve (see FIG 1), wherein a second pressure sensor (P2) is located between the valve block and the downstream process tool (see FIG 1); and
a control unit (C) having an interface (connections between 4 and the communication lines [from P1, P2, 2, and “TEMPERATURE”] connected to the bottom thereto) communicable coupled to the first pressure sensor, the second pressure sensor, the stand-alone valve, and the sensor chip package (see FIG 1, paragraph 39);
wherein the control unit generates a control signal used to control stroke of the stand-alone valve based on at least one parametric value (position data from 24) from the sensor chip package, the first pressure sensor, and the second pressure sensor (paragraphs 43-44).”

Regarding claim 10, Hayashi (FIGs 1-2) discloses “wherein the interface (connections between 4 and the communication lines [from P1, P2, 2, and “TEMPERATURE”] connected to the bottom thereto) is communicable coupled with at least one selected from a group comprising at least one upstream pressure sensor (P1) positioned at an upstream location (upstream of 2 in FIG 1) and at least one downstream pressure sensor (P2) positioned at a downstream location (downstream of 2 in FIG 1); and
interface generates the control signal used to control stroke of the stand-alone valve (paragraphs 43-44) based on the at least one parametric value (position data from 24) from the sensor chip package and at least one other parametric value (P1) from the group comprising the at least one upstream pressure sensor (paragraph 43) positioned at an upstream location from the valve block and the at least one downstream pressure sensor (P2) positioned at a downstream location from the valve block (paragraph 43).”

Regarding claim 11, Hayashi (FIGs 1-2) discloses “wherein the sensor chip package (“TEMPERATURE”, P1, 24-26) comprises a position sensor (24).”

Regarding claim 12, Hayashi (FIGs 1-2) discloses “wherein the sensor chip package (“TEMPERATURE”, P1, 24-26) generates the at least one parametric value indicating at least one selected from a group comprising a position of the moveable member (paragraph 39) and obstruction of a non-moveable member.”

Regarding claim 13, Hayashi (FIGs 1-2) discloses “wherein the sensor chip package (“TEMPERATURE”, P1, 24-26) further comprises:
at least one selected from a group comprising an upstream pressure sensor (P1) positioned in an upstream reservoir of the valve block (it is in communication with the upstream region of 2, like the applicant’s drawings), a downstream pressure sensor (P2) positioned in a downstream reservoir of the valve block, a differential pressure sensor positioned in the upstream reservoir and the downstream reservoir, and a temperature sensor positioned in at least one selected from a group comprising the upstream reservoir, the upstream channel, the downstream reservoir, the downstream channel, and a valve seat.”

Regarding claim 14, Hayashi (FIGs 1-2) discloses “wherein the sensor chip package (“TEMPERATURE”, P1, 24-26) generates the at least one parametric value indicating:
position of at least one selected from a group comprising a position of the moveable member (paragraph 39) and obstruction of a non-moveable member; and
pressure of at least one selected from a group comprising the upstream pressure sensor, the downstream pressure sensor, and the differential pressure sensor (paragraph 38).”

Regarding claim 15, Hayashi (FIGs 1-2) discloses “wherein the sensor chip package generates the at least one parametric value indicating:
position of at least one selected from a group comprising a position of the moveable member (paragraph 39) and obstruction of a non-moveable member;
pressure of at least one selected from a group comprising the upstream pressure sensor, the downstream pressure sensor, and the differential pressure sensor (all in paragraph 38); and
temperature (“TEMPERATURE”) of at least one selected from a group comprising the upstream reservoir, the upstream channel, the valve seat, the downstream reservoir, and the downstream channel (while the explicit location of temperature detection is not illustrated, the temperature measurement would evidently correspond to at least one of these areas as these areas [hereinafter the “second zone”] are the same location where pressure and position data are taken to calculate the flow rate of the second zone via 4).”

Regarding claim 16, Hayashi (FIGs 1-2) discloses “wherein the upstream fluid source comprises an upstream pressure sensor (P0).”

Regarding claim 18, Hayashi (FIGs 1-2) discloses “A method of using a valve assembly for controlling fluid flow rate in a fluid processing system, the method comprising:
generating, at the valve assembly a first parametric value (via 24) indicating position of a moveable member of a stand-alone valve (paragraph 43);
generating, upstream of the valve assembly (via P0), a second parametric value indicating absolute pressure (pressure of P0 understood as analogous to “absolute pressure” relative to the valve 2) at a location between the valve assembly and an upstream fluid source (see FIG 1);
generating, downstream of the valve assembly and at a process tool (via P2), a third parametric value indicating pressure (pressure of P2)at a location between the valve assembly and a downstream process tool (downstream of L); and
adjusting a position of a valve based on the first parametric value, the second parametric value, the third parametric value (paragraphs 43-46), and at least one other parametric value (data from 3, paragraph 42) selected from a group comprising set point value, current fluid flow rate, fluid type, at least one other pressure, temperature (mentioned in paragraph 42), and differential pressure (mentioned in paragraph 42).”
Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 17, closest prior art of record Hayashi is silent regarding “wherein the downstream process tool comprises a downstream pressure sensor” in the context of intervening claims. Hayashi has the sensor P2 downstream of valve 2 but does not have an additional downstream sensor associated with the process tool.
While redundant backup sensors are conventional as taught by Al Khunaizi et al (US 20190294184, element 107), the combination would still be silent regarding the sensors being in different locations (one downstream sensor between the valve and process tool in claim 9, the other being at the process tool).
No prior art remedies the deficiencies of this combination, and said modification in theory could necessitate drastic changes to the operation of Hayashi. Therefore, claim 17 is non-obvious.
	
Regarding claim 20, Hayashi (FIGs 1-2) discloses “further comprising:
generating, at an upstream entrance channel of the valve assembly (via P1), another parametric value indicating pressure (pressure of P1)…”
Hayashi is silent regarding “generating, at a downstream exit channel of the valve assembly, another parametric value indicting pressure.” in the context of intervening claims. Hayashi has the sensor P2 downstream of valve 2 but does not have an additional downstream sensor associated with the process tool. 
While redundant backup sensors are conventional as taught by Al Khunaizi et al (US 20190294184, element 107), the combination would still be silent regarding the sensors being for distinct purposes (”another parametric value”).
No prior art remedies the deficiencies of this combination, and said modification in theory could necessitate drastic changes to the operation of Hayashi. Therefore, claim 20 is non-obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753